DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 25-27, filed April 11, 2022, with respect to claims 1, 3-12 and 24-32 have been fully considered and are persuasive.  The rejection of November 9, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“the controller controls the AC voltage applied to the developer carrying member, and 
wherein the first current value is a maximum value of the current value detected by the detecting portion in a state in which the first developing voltage is applied to the developer carrying member, and the second current value is a minimum value of the current value detected - 17- 54155091-viby the detecting portion in the state in which the first developing voltage is applied to the developer carrying member, and 
wherein when a difference between the maximum value and the minimum value exceeds a threshold, the controller sets the AC voltage, applied to the developer carrying member, at a value smaller than an AC voltage applied to the developer carrying member during detection of the current value,” [emphasis added]. Claims 3-12 and 32 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 24, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
The prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“20wherein a time required for controlling the AC voltage so that the AC voltage is the threshold or less is shorter than a time from a start of unsealing of the opening by winding up the sealing member through rotation of the rotatable member until the unsealing of the opening is ended,” [emphasis added]. Claims 25-31 are considered allowable by virtue of their dependence on claim 24.
Takehuchi et al. JS 2017/0060061 and Kanazawa US 2018/0341192 A1 teaches image forming apparatus with developing bias, but fails to teach or suggest the claimed threshold configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852